Title: To George Washington from New York Citizens, 20 July 1795
From: Citizens of New York
To: Washington, George


          
            New york July 20th 1795.
          
          At an Adjourned meeting of the Citizens of New York assembled in front of the Federal Hall at 12 OClock on Monday the 20th day of July 1795.
          
            Colonel William S. Smith in the Chair.
            The Chairman represented to the meeting that the Committee of fifteen Gentlemen nominated on saturday last, entertained doubts of the Regularity of their appointment, owing to the confusion which prevailed on that day, and that they therefore felt a delicacy about making a report, until it could be ascertained whether they were really the choice of their fellow Citizens— Thereupon the meeting upon the nomination of the Chairman expressed their approbation of the following Gentlemen as their Committee for the purpose of reporting resolutions expressive of their sense of the English Treaty to wit. Brockholst Livingston—Isaac Clason—Henry Rutgers—Elias Nexsen—Abraham Varick—John R: Livingston—John Broome—Solomon Simpson—Peter Elting—William Denning—Samuel Osgood—David Gelston—William W. Gilbert—Theophilus Brower—and Gurdon Mumford.
            Shortly after this appointment Mr Brockholst Livingston on behalf of the Committee reported to the meeting the following Resolutions which being read paragraph by paragraph were severally, and unanimously agreed to—to wit.
            Resolved
            
            As the sense of this meeting, that the treaty, lately negotiated between this Country, and Great Britain in the particulars here in after mentioned, is injurious to the Agriculture, Manufactures, and Commerce of the United States, derogatory, from their National honor, and dangerous to their welfare, peace, and prosperity.
            First—In Terminating the differences between the two Countries without “Reference to the merits of their respective complaints and pretensions”; the vague and unfounded claims of Great Britain are placed upon the same footing as the numerous, important and just demands of the United States, and while the former unsupported as they were, are amply provided for, many of the latter are either entirely overlooked, or placed upon a footing from which no adequate, redress or compensation can reasonably be expected.
            Secondly—As his Britannic Majesty is bound by the treaty of Paris to withdraw his Garrisons from the United States with all convenient speed, it was unjust, after twelve years delay, to allow him above Eighteen months longer to complete an Evacuation which might be carried into effect in a few weeks.
            Thirdly—As no enumeration is made of the posts and places from which the British troops are to be withdrawn, but generally from the boundary lines assigned by the treaty of peace; And as it appears by the same instrument that these boundary lines are in part at least to be adjusted hereafter, it is highly probable if such an adjustment does not take place by June 1796, that it will be made an excuse for detaining these posts yet longer—Besides by placing at so great a distance the contemplated evacuation, it is also much to be feared that an intermediate peace in Europe will induce Great Britain to disregard this stipulation altogether.
            Fourthly—All settlers and traders within the Precincts, or Jurisdiction of these Posts may remain there or remove with their effects—They can not however be compelled to become Citizens of, or to take the oath of allegiance to, the United States, but they may do so if they think proper, and they shall make and declare their election within one year after the evacuation—And all persons “who continue there after the expiration of a year without having declared their intention of remaining subjects of his Britannic Majesty shall be considered as having elected

to become Citizens of the United States,[“] hence it appears, that all these settlers if they arrive but the day before the evacuation will be en[ti]tled to become American Citizens contrary to the act now in force regulating naturalization, and contrary to the Constitution of the United States under which that act was passed.
            Fifthly Altho’ his Britannic Majesty agrees to surrender the posts within our boundary lines no provision is made for the heavy losses and expences which have been incurred by the United States in consequence of their past detention—Among the former may be included a long deprivation of an extensive and valuable territory, and of a lucrative branch of trade—Among the latter the burthens which have been imposed upon our Citizens to support a ruinous, and expensive Indian War—To say nothing of the lives which this detention has cost the United States of America.
            Sixthly By the treaty of peace Great Britain was to cause no destruction nor to carry away any negroes or other American property—In direct violation of this promise, several thousand negroes were carried off, long after the treaty was known—Many of those negroes were registered with a view to future compensation—The claim on this account, which amounts to at least two Millions of Dollars, altho’ hitherto a matter of extreme solicitude with America, has not only been abandoned, and consigned to oblivion, but Great Britain is thereby justified for her inexecution of the Treaty of Peace, and an indelible stain is fixed upon our national faith: nor is any provision made for leaving in these Garrisons the American Artillery agreeable to the Treaty of Peace.
            Seventhly Many of our Seaman have during the present war been impressed into the English Service, and compelled to engage on board of Ships of war, or privateers against a nation connected with us by a treaty of Alliance—Altho’ this Grievance was universally known, and reprobated—The agression is passed in Silence, nor is even care taken to guard against a repetition of so atrocious an Outrage.
            Eighthly—While the subjects of Great Britain are admitted into and have the use of all the rivers, posts and places within the United States our Citizens are excluded from a reciprocal use of those within the British Territories in North America; by

reason of which inequality it is probable that the whole of the fur trade will continue in the hands of British Traders.
            Ninthly No duty is ever to be laid by either party on Peltries brought by land or inland Navigation—From this Article Great Britain alone will derive an advantage, for as the clause which regulates the Interior traffic, and inland Navigation of this Country is constructed, and taking into consideration the nature and extent of the limitations on the side of America, it may be expected that considerable quantities of this Article will be carried by British Traders through the United States while little, if any thing will be carried by our Citizens thro’ the British territories.
            Tenthly—As it appears from the Correspondence between Mr Jefferson, and Mr Hammond that no lawful Impeditments exist in any State to the recovery of British Debts contracted before the Peace, it was not only improper but a Reflection on our public faith to make any provision contrary to the ordinary course of Judicial Proceedings for ascertaining the compensation due to this description of Creditors—Moreover if this clause is carried into effect the burthen of paying these debts will be shared very unequally by the United States—Those of them whose Citizens have paid their British Creditors will be bound to contribute to the payment equally with those whose Citizens are delinquent if any such there be, whereas by pursuing the common legal remedy the debtor alone would be subject to the burthen—Nor is it conceived to be competent to the executive to pledge the United States to pay the sum awarded by the Commissioners who are to liquidate these claims—The constitution having expressly declared that “No money shall be drawn from the Treasury, but in consequence of appropriations made by Law,[”] by which it is presumed must be intended an Act of the Legislature, not a treaty of Commerce.
            Eleventhly—The claims of American Citizens for losses sustained by reason of illegal Captures are to be taken into consideration at too great a distance of time, and are placed upon a footing too precarious to expect any compensation from it—It appears evidently to have been the policy of Great Britain to procrastinate the settlement of all her differences with America until she was at Peace with France—And it has excited General regret that she has been so successful in this part of her

negotiation—It was expected that the American Envoy was charged to demand Satisfaction from the British Government among other things particularly for her wanton, and unjust depredations on our Commerce—The Spoliations being made in virtue of orders issued by the King in Council, and being manifestly illegal, and unjust, retribution became a national Concern—It was well known that by the ordinary course of proceeding in the Admiralty, Compensation could not be had—Yet instead of insisting upon a Summary compensation from the British Government in the same mode which had been adopted for satisfying the British Creditors, the American Claimant must first undergo a tedious and expensive process in order to Ascertain that the ordinary Course of Justice is incompetent to afford him redress.
            Twelfthly—The Treaty pledges the United States to the payment of losses sustained by reason of certain captures within the limits, and Jurisdiction of the United States, and brought into the ports of the same, or made by vessels originally armed in our Ports—The sum which may be claimed by Great Britain on this account can not fail to be very considerable, but it may well be doubted, whether the United States are not hereby pledged beyond the Obligation, which the laws of Nations impose upon a Neutral Country.
            Thirteenthly—By permitting British Subjects to hold lands which they have already purchased within the United States, a right is assumed by the Executive of depriving the several States of the Forfeitures which may have already accrued to them by the alienism of such purchasors—and even of divesting American Citizens of the lands which they may have purchased in consequence of such forfeitures—The Policy also of permitting Aliens to hold real property may also be doubted—Nor is there any real reciprocity in this permission, none, or very few American Citizens, having bought lands on so precarious a tenure in England.
            Fourteenthly—The same want of Reciprocity may be discovered in that clause of the Treaty which interdicts the Confiscation or sequestration of debts due to Individuals or Monies held in the public Funds, and in Banks—However impolitic or unjust it may be in ordinary cases to exercise this power, yet as it is strictly permitted by the laws of Nations, and may sometimes be exerted for the prevention of a War, by deterring a nation from

further Agressions, or to bring an Enemy to reasonable terms of accomodation, and has been actually exercised by Great Britain in her present contest it is impolitic in the extreme to pledge the public faith never to exercise it upon any occasion, or under any circumstances whatsoever—especially to a nation who can give us no Equivalent for consenting to this restriction, and which of all others might be the most sensibly affected by the use of it.
            Fifteenthly—Our Commerce to India is much circumscribed by the Treaty—We are [ex]cluded altogether from the Coasting trade, and laid under other unusual, and new restrictions—It is true that this Commerce has hitherto been carried on only by permission, but it is presumed that the advantages which Great Britain has reaped from it, during twelve Years, will induce her to permit it’s continuance without our unnecessarily consenting to these restraints. And were we excluded altogether from the British settlements in India, other Ports equally advantageous are open us.
            Sixteenthly—By the Constitution, Congress are to regulate our Commerce with Foreign Nations—This Treaty, if ratified, will not only infringe this power but greatly shackle our Government in their future regulation of trade—It must always have been a matter of much Solicitude with Great Britain to prevent us from passing such discriminating Acts as Circumstances might have rendered proper, and America situated as she is should not lightly part with so valuable a prerogative.
            Seventeenthly—As a Neutral, and Commercial people, and likely with Common Prudence to continue at Peace with all the world, the United States should never voluntarily consent to any article prohibiting free vessels from making free goods—This is the case with the present Treaty—By this Concession we not only depart from a principle adopted by several Maritime powers, and which Congress under the Confederation frequently recognized, and always pursued in her intercourse with foreign Nations; but we put it out of our power to receive any advantage from the modern law of Nations, referred to, in the President’s Proclamation of Neutrality, and are even precluded from the benefits of the Contrary stipulations which have been carefully inserted in our Treaties with other Nations.
            Eighteenthly—In ascertaining what Articles shall be deemed contraband several are comprehended which were never so

deemed, and are expressly declared not to be so, in our treaties with other nations, particularly, Ship timber, tar, hemp, sails, and Copper—Indeed it is difficult to say what will not be deemed Contraband as after a very long enumeration, it is added that “generally whatever may serve directly to the Equipment of vessels unwrought Iron and fir Planks only excepted” shall be considered in that light—It may be observed here that Great Britain in her Treaty with France has declared these very Articles not to be contraband.
            Nineteenthly—Vessels laden with provisions may be seized under the frivolous pretext of the difficulty of agreeing on the precise Cases in which they may be regarded as contraband—It is true that a reasonable mercantile profit is to be paid for such provisions, but independent of the difficulty of ascertaining what is a reasonable Mercantile profit, of which the British are to Judge, all the profits contemplated on the return Cargo will be lost, and our Citizens to the great injury of Agriculture will be discouraged from the Exportation of Grain, and other Provisions, which in time of war must be an object of the Greatest magnitude.
            Twentiethly—Great Britain being actually at war, derives an immediate benefit from all those Articles which refer to that condition, while it is at least problematical whether the United States, even if at war, can at all be benefited by the stipulations on this Subject—Some equivalent might therefore reasonably have been expected for the instant advantages which Great Britain will derive from these Articles of the Treaty which contemplate a war between either party, and some other power.
            Twenty firstly—The Treaty is principally calculated to promote the Interests of Great Britain, pending her present conflict with France—to encrease her resources, and enable her to prosecute the war with the greater vigor, and success—By these stipulations if carried into effect, the Citizens of America will incur the base crime of ingratitude, towards a generous Ally, to whom they are in great measure indebted for their Liberty, and Independence.
            Twenty secondly—The whole Treaty may be regarded as hostile to the French Republic, and unless she conducts herself with uncommon moderation, a war with France will probably be one of the consequences of a ratification of it.
            
            Twenty Thirdly The restraint upon Citizens not to accept Commissions in the Army or Navy of foreign powers is impolitic as it deprives them of the means of acquiring useful military knowledge, and that in a way which has never been deemed illegal or disreputable—It should be the policy of this Country to encourage her youth to take Commissions in foreign Service—In time of War, she would derive essential advantages from it— Nothing is more Common in Europe.
            Twenty Fourthly—However proper it may be to discourage Neutral Citizens from engaging on board of Privateers, it may certainly be questioned whether the right of defining, and punishing piracy does not belong exclusively to the legislature of the United States—Altho’ similar provisions are to be found in our treaties with other nations, it will be recollected that in Congress, at that time, and not in the Executive was vested the right of making Treaties.
            Twenty Fifthly—This Treaty will be dangerous as a precedent; for other Nations, with whom we may wish to make Commercial Compacts will expect us to submit to similar embarrassments, and to have our trade regulated by this partial Standard.
            Twenty sixthly—There is good reason to beleive, that the Treaty is dissatisfactory to a very great majority of the people of the United States, and that even those, who do not publicly oppose its ratification from an Opinion, that it is the proper province of the Executive to determine on it, sincerely wish it may not take place.
            Twenty seventhly—The disadvantages already enumerated are the more striking, because from the nature, and extent of the Exports of the United States, they have it in their power, in all their Commercial arrangements with foreign Nations to secure a perfect reciprocity, not only with their European, but also with their foreign Possessions, as has indeed been ofered to us on the part of the French Republic.
            Twenty Eighthly—Besides the Objections already stated, it must be noticed that the whole Treaty abounds with Expressions whose meaning is Equivocal, and that too much room is left for doubt, construction and future discussion whereas every ambiguity in an Instrument of this nature with so powerful a nation ought to have been studiously avoided.
            Resolved further that a Copy of the foregoing resolutions

be signed by the Chairman, and transmitted by express to the President of the United States, who is hereby informed that the Citizens of New York assembled upon this Occasion respectfully hope that he will please to take the same into his most serious consideration—They assure him that they rely with great Confidence on his known Patriotism wisdom, and independence in the exercise of the prerogative vested in him, and that nothing, but the importance of the occasion should have induced them to obtrude their sentiments on him—Influenced by no other motive than a Zeal for their Country’s good they ardently hope that the reasons herein assigned, with those, which may be offered from other states, added to others which his own good sense can not fail to suggest, will prevail upon him to withold his assent from an Instrument which has spread a general alarm througout the United States—as invading the Constitution, and Legislative Authority of the Country—as abandoning their important, and well founded claims, against the British Government—As imposing unjust and impolitic restraints on their Commerce—As injurious to Agriculture—As conceding without any Equivalent important advantages to Great Britain—As hostile, and Ungrateful to France, and thereby committing our Peace with that Great Republic—As unequal in every respect to America—As hazarding her internal peace, and prosperity—and As derogatory from her sovereignty, and Independence—By order of The Meeting
            
              W. S. Smith Chairman
            
          
        